UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

Plaintiff,
-vs- Case No. 3:18-CR-50

JUSTIN MART]N,

Def`endant.

 

ORDER ADOPTING 'I`HE REPOR'I` AND RECOMMENDATIONS OF THE UNITED
STATES MAGISTRA'I`E JUDGE (DOC. 14) , ACCEPTING THE PLEA OF GUILTY, AND
REFERRING THE CASE TO THE U.S. PROBATION DEPARTMENT FOR A
PRESENTENCE INVESTIGATION AND REPORT

 

On March 18, 2()l9, this matter came before United States Magistrate Judge Sharon L.
Ovington for a Change of Plea Hearing, Having conducted a full plea colloquy with the Defendant,
the Magistrate Judge concluded that the Defendant’s plea of` guilty to Count l of the lndictment was
knowing, intelligent, and voluntary, and that there is an adequate factual basis for a finding of guilt.
This Court, noting that no objections have been filed thereto, and that the time for filing such
objections expired on April 3, 2019, hereby ADOPTS said Report and Recornrnendations.

Theref`ore, based upon the aforesaid, and this Court’s de novo review of the comprehensive
findings by the United States Magistrate Judge this Court adopts the Report and Recomrnendations
of the United States Magistrate Judge (doc.l4) in its entirety, finding that the plea was knowing,
intelligent and voluntary The Defendant is FOUND guilty of the offense for which she pled. This
matter is ORDERED referred to the Unites States Probation Departrnent for a presentence
investigation and report. Sentencing scheduled for June 25, 2019 at l:30 p.m..

    

 

,\
THo RS`M~RQY,`='UDGE
uN

ED STATES DISTRICT COURT

